Exhibit 10.1

Execution Version

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of July 1, 2016, by and among Sardar Biglari (“Mr. Biglari”), Biglari Capital
Corp., a Texas corporation (“BCC”), The Lion Fund II, L.P., a Delaware limited
partnership (the “Seller”), and Air T, Inc., a Delaware corporation (the
“Purchaser”) (each of Mr. Biglari, BCC, the Seller and the Purchaser, a “Party”
to this Agreement, and collectively, the “Parties”).

RECITALS

WHEREAS, the Seller currently owns 329,738 shares of common stock, par value
$0.25, of the Purchaser (the “Purchased Shares”);

WHEREAS, BCC is the general partner of the Seller and Mr. Biglari is the
Chairman and Chief Executive Officer of BCC;

WHEREAS, on the terms and subject to the conditions of this Agreement, the
Seller desires to sell the Purchased Shares to the Purchaser, and the Purchaser
desires to purchase from the Seller all of the Purchased Shares, on the terms
and conditions set forth in this Agreement; and

WHEREAS, as a condition to the Purchaser entering into the transactions
contemplated by this Agreement, Mr. Biglari, BCC and the Seller are willing to
agree to certain restrictions on their involvement with the Purchaser in the
future and to release certain past claims.

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

SALE AND PURCHASE OF PURCHASED SHARES

Section 1.1 Purchase. Subject to the terms and conditions of this Agreement, the
Seller hereby sells, assigns, transfers, conveys and delivers to the Purchaser,
and the Purchaser hereby purchases, acquires and accepts from the Seller, free
and clear of any and all Liens (as defined herein) other than Permitted Liens
(as defined herein) the Purchased Shares for $24.01 per share, resulting in an
aggregate purchase price for all of the Purchased Shares of $7,917,009.38 (the
“Purchase Price”).

Section 1.2 Deliverables. Simultaneously with the execution and delivery of this
Agreement:

(a) the Seller has delivered to the Purchaser all of the Seller’s right, title
and interest in and to the Purchased Shares (x) by delivery of one or more
certificates evidencing the Purchased Shares, endorsed to the Purchaser or
accompanied by duly executed stock powers or other instrument of assignment
and/or (y) to the extent any Purchased Shares are delivered



--------------------------------------------------------------------------------

through the facilities of The Depository Trust Company that are credited to or
otherwise held in a securities account maintained by the Seller, by taking such
actions as are necessary to cause the relevant financial institution or other
entity with which the Seller’s account is maintained to effect the legally valid
transfer of the Purchased Shares from the Seller’s account to the account
designated by the Purchaser for the receipt of the Purchased Shares so
transferred;

(b) the Seller has delivered to the Purchaser evidence from the transfer agent
(such as a “screen shot”) of the recordation in the Purchaser’s name (or, if
applicable, to an account of the Purchaser through the facilities of The
Depository Trust Company) of the Purchased Shares; and

(c) the Purchaser has paid to the Seller, as aggregate consideration for the
Purchased Shares, the Purchase Price in cash by wire transfer of immediately
available funds in accordance with the wire transfer instructions provided by
the Seller to the Purchaser.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLER, MR. BIGLARI AND BCC

Section 2.1 Representations and Warranties of the Seller.

The Seller hereby represents and warrants to the Purchaser, as of the date
hereof, as follows:

(a) The Seller is a limited partnership duly organized, validly existing and in
good standing under the laws of the state of Delaware and has the power,
authority and capacity to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.

(b) The execution and delivery of this Agreement by the Seller and the
consummation by the Seller of the transactions contemplated hereby (i) do not
require Seller to obtain any consent, approval, authorization, order,
registration or qualification of or (except for filings pursuant to Regulation
13D or Section 16 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) make any filing with any Governmental Authority (as defined
below); and (ii) except as would not have a material adverse effect on the
ability of the Seller to consummate the transactions contemplated by this
Agreement on the terms set forth herein or on the ability of the Seller to
perform its obligations under this Agreement, do not and will not constitute or
result in a breach, violation or default under (A) any statute, law, ordinance,
decree, order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, including any stock exchange or
self-regulatory organization, governmental authority, arbitrator, mediator or
similar body (each, a “Governmental Authority) applicable to the Seller or
(B) the terms of any agreements binding upon the Seller.

(c) This Agreement has been duly executed and delivered by the Seller and
constitutes a legal, valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors’ rights generally and by general

 

2



--------------------------------------------------------------------------------

principles of equity. The Seller has duly taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
transactions contemplated hereby.

(d) The Seller is the sole owner of the Purchased Shares. No person or entity
has any beneficial ownership of the Purchased Shares other than BCC by virtue of
being the general partner of the Seller and Mr. Biglari by virtue of being the
chairman and chief executive officer of BCC. The Seller has good and valid title
to the Purchased Shares, free and clear of any lien, encumbrance, pledge,
charge, security interest, mortgage, title retention agreement, assessment,
option, proxy, agreement to vote, equitable or other adverse claim
(collectively, “Liens”) other than Liens existing under applicable securities
laws (collectively, “Permitted Liens”), and the Seller has not, in whole or in
part, (a) assigned, transferred, hypothecated, pledged or otherwise disposed of
the Purchased Shares or its ownership rights in such Purchased Shares or
(b) given any person or entity any transfer order, power of attorney or other
authority of any nature whatsoever with respect to such Purchased Shares. There
are no contracts, commitments, agreements, understandings or arrangements of any
kind (contingent or otherwise) relating to, or granting rights in connection
with, the issuance, sale, transfer or ownership of any of the Purchased Shares,
other than as contemplated by this Agreement. The delivery of the Purchased
Shares to the Purchaser pursuant to this Agreement will transfer and convey
good, valid and marketable title thereto to the Purchaser, free and clear of all
Liens other than Permitted Liens.

(e) Without limiting the representations and warranties of the Purchaser in
Article III, the Seller has such knowledge and experience in financial and
business matters and in making investment decisions of this type that it is
capable of evaluating the merits and risks of making its investment decision
regarding the transactions contemplated by this Agreement and of making an
informed investment decision. In entering into this Agreement, the Seller has
consulted with its own advisors and has relied solely upon its own investigation
and analysis, without relying upon the Purchaser except to the extent specified
in this Agreement.

(f) The Seller, BCC, Mr. Biglari and their representatives have been provided
with access to substantial information, including non-public information,
relevant to the Purchaser and the Purchased Shares, and the Seller has reviewed
such information as it considers necessary to evaluate the decision to sell the
Purchased Shares pursuant to this Agreement (collectively, the “Provided
Information”). Notwithstanding the access provided to the Seller, BCC,
Mr. Biglari and their representatives, the Seller acknowledges that the
Purchaser may be in possession of material non-public information about the
Purchaser not known to the Seller, BCC or Mr. Biglari (“Excluded Information”).
The Seller hereby waives any and all claims and causes of action now or
hereafter arising against the Purchaser, its Affiliates or any of their
directors, officers, employees, agents or representatives based upon or relating
to any alleged non-disclosure of Excluded Information or the disclosure of the
Provided Information and further covenants not to assert any claims against or
to sue the Purchaser, its Affiliates or any of their directors, officers,
employees, agents or representatives for any loss, damage or liability arising
from or relating to the transactions contemplated by this Agreement based upon
or relating to any alleged non-disclosure of Excluded Information or the
disclosure of the Provided Information.

 

3



--------------------------------------------------------------------------------

(g) The Seller acknowledges and confirms that it is aware that the Purchaser is
not making any representation or warranty to the Seller, BCC or Mr. Biglari
whatsoever with respect to the business, condition (financial or otherwise),
properties, prospects, creditworthiness, status or affairs of the Purchaser, or
with respect to the value of the Purchased Shares. The Seller acknowledges and
confirms that it is aware that the closing sale price of the Purchased Shares
(the “Stock Price”) has fluctuated since the Seller acquired the Shares and is
likely to continue to fluctuate after the date hereof, including possible
material increases to the Stock Price.

(h) Other than the Purchased Shares, neither the Seller nor any of its
Affiliates beneficially owns any shares of capital stock of the Purchaser.

(i) Except for the representations and warranties contained in this Agreement,
neither the Seller nor any other person on behalf of the Seller makes any other
express or implied representation or warranty with respect to the Seller.

Section 2.2 Representations and Warranties of Mr. Biglari.

Mr. Biglari hereby represents and warrants to the Purchaser, as of the date
hereof, as follows:

(a) Mr. Biglari is a natural person, and has the power, authority and capacity
to execute and deliver this Agreement, to perform his obligations hereunder and
to consummate the transactions contemplated hereby.

(b) The execution and delivery of this Agreement by Mr. Biglari and the
consummation by Mr. Biglari of the transactions contemplated hereby (i) do not
require Mr. Biglari to obtain any consent, approval, authorization, order,
registration or qualification of or (except for filings pursuant to Regulation
13D or Section 16 of the Exchange Act) make any filing with any Governmental
Authority; and (ii) except as would not have a material adverse effect on the
ability of the Seller to consummate the transactions contemplated by this
Agreement on the terms set forth herein or on the ability of the Seller or
Mr. Biglari to perform their respective obligations under this Agreement, do not
and will not constitute or result in a breach, violation or default under
(A) any statute, law, ordinance, decree, order, injunction, rule, directive,
judgment or regulation of any Governmental Authority applicable to the Seller or
Mr. Biglari or (B) the terms of any agreements binding upon the Seller or
Mr. Biglari.

(c) This Agreement has been duly executed and delivered by Mr. Biglari and
constitutes a legal, valid and binding obligation of Mr. Biglari, enforceable
against Mr. Biglari in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors’ rights generally and by general principles of equity.

(d) The Seller is the sole owner of the Purchased Shares. No person or entity
has any beneficial ownership of the Purchased Shares other than BCC by virtue of
being the general partner of the Seller and Mr. Biglari by virtue of being the
chairman and chief executive officer of BCC. The Seller has good and valid title
to the Purchased Shares, free and clear of any

 

4



--------------------------------------------------------------------------------

Lien other than Permitted Liens, and the Seller has not, in whole or in part,
(a) assigned, transferred, hypothecated, pledged or otherwise disposed of the
Purchased Shares or its ownership rights in such Purchased Shares or (b) given
any person or entity any transfer order, power of attorney or other authority of
any nature whatsoever with respect to such Purchased Shares. There are no
contracts, commitments, agreements, understandings or arrangements of any kind
(contingent or otherwise) relating to, or granting rights in connection with,
the issuance, sale, transfer or ownership of any of the Purchased Shares, other
than as contemplated by this Agreement. The delivery of the Purchased Shares to
the Purchaser pursuant to this Agreement will transfer and convey good, valid
and marketable title thereto to the Purchaser, free and clear of all Liens other
than Permitted Liens.

(e) Without limiting the representations and warranties of the Purchaser in
Article III, Mr. Biglari has such knowledge and experience in financial and
business matters and in making investment decisions of this type that he is
capable of evaluating the merits and risks of making his investment decision
regarding the transactions contemplated by this Agreement and of making an
informed investment decision. In entering into this Agreement, Mr. Biglari has
consulted with his own advisors and has relied solely upon his own investigation
and analysis, without relying upon the Purchaser except to the extent specified
in this Agreement.

(f) Mr. Biglari and his representatives have been provided with access to and
have reviewed the Provided Information. Notwithstanding the access provided to
Mr. Biglari and his representatives, Mr. Biglari acknowledges that the Purchaser
may be in possession of Excluded Information. Mr. Biglari hereby waives any and
all claims and causes of action now or hereafter arising against the Purchaser,
its Affiliates or any of their directors, officers, employees, agents or
representatives based upon or relating to any alleged non-disclosure of Excluded
Information or the disclosure of the Provided Information and further covenants
not to assert any claims against or to sue the Purchaser, its Affiliates or any
of their directors, officers, employees, agents or representatives for any loss,
damage or liability arising from or relating to the transactions contemplated by
this Agreement based upon or relating to any alleged non-disclosure of Excluded
Information or the disclosure of the Provided Information.

(g) Mr. Biglari acknowledges and confirms that he is aware that the Purchaser is
not making any representation or warranty to the Seller, BCC or Mr. Biglari
whatsoever with respect to the business, condition (financial or otherwise),
properties, prospects, creditworthiness, status or affairs of the Purchaser, or
with respect to the value of the Purchased Shares. Mr. Biglari acknowledges and
confirms that he is aware that the Stock Price has fluctuated since the Seller
acquired the Shares and is likely to continue to fluctuate after the date
hereof, including possible material increases to the Stock Price.

(h) Other than the Purchased Shares, neither Mr. Biglari nor any of his
Affiliates beneficially owns any shares of capital stock of the Purchaser.

(i) Except for the representations and warranties contained in this Agreement,
neither Mr. Biglari nor any other person on behalf of Mr. Biglari makes any
other express or implied representation or warranty with respect to Mr. Biglari.

 

5



--------------------------------------------------------------------------------

Section 2.3 Representations and Warranties of BCC.

BCC hereby represents and warrants to the Purchaser, as of the date hereof, as
follows:

(a) BCC is a corporation duly organized, validly existing and in good standing
under the laws of the state of Texas and has the power, authority and capacity
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby.

(b) The execution and delivery of this Agreement by BCC and the consummation by
BCC of the transactions contemplated hereby (i) do not require BCC to obtain any
consent, approval, authorization, order, registration or qualification of or
(except for filings pursuant to Regulation 13D or Section 16 of the Exchange
Act) make any filing with any Governmental Authority; and (ii) except as would
not have a material adverse effect on the ability of the Seller to consummate
the transactions contemplated by this Agreement on the terms set forth herein or
on the ability of the Seller or BCC to perform their respective obligations
under this Agreement, do not and will not constitute or result in a breach,
violation or default under (A) any statute, law, ordinance, decree, order,
injunction, rule, directive, judgment or regulation of any Governmental
Authority applicable to the Seller or BCC or (B) the terms of any agreements
binding upon the Seller or BCC.

(c) This Agreement has been duly executed and delivered by BCC and constitutes a
legal, valid and binding obligation of BCC, enforceable against BCC in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally and by general principles of equity. BCC has duly
taken all necessary corporate action to authorize the execution, delivery and
performance of this Agreement and the transactions contemplated hereby.

(d) The Seller is the sole owner of the Purchased Shares. No person or entity
has any beneficial ownership of the Purchased Shares other than BCC by virtue of
being the general partner of the Seller and Mr. Biglari by virtue of being the
chairman and chief executive officer of BCC. The Seller has good and valid title
to the Purchased Shares, free and clear of any Lien other than Permitted Liens,
and the Seller has not, in whole or in part, (a) assigned, transferred,
hypothecated, pledged or otherwise disposed of the Purchased Shares or its
ownership rights in such Purchased Shares or (b) given any person or entity any
transfer order, power of attorney or other authority of any nature whatsoever
with respect to such Purchased Shares. There are no contracts, commitments,
agreements, understandings or arrangements of any kind (contingent or otherwise)
relating to, or granting rights in connection with, the issuance, sale, transfer
or ownership of any of the Purchased Shares, other than as contemplated by this
Agreement. The delivery of the Purchased Shares to the Purchaser pursuant to
this Agreement will transfer and convey good, valid and marketable title thereto
to the Purchaser, free and clear of all Liens other than Permitted Liens.

(e) Without limiting the representations and warranties of the Purchaser in
Article III, BCC has such knowledge and experience in financial and business
matters and in

 

6



--------------------------------------------------------------------------------

making investment decisions of this type that it is capable of evaluating the
merits and risks of making its investment decision regarding the transactions
contemplated by this Agreement and of making an informed investment decision. In
entering into this Agreement, BCC has consulted with its own advisors and has
relied solely upon its own investigation and analysis, without relying upon the
Purchaser except to the extent specified in this Agreement.

(f) BCC and its representatives have been provided with access to and have
reviewed the Provided Information. Notwithstanding the access provided to BCC
and its representatives, BCC acknowledges that the Purchaser may be in
possession of Excluded Information. BCC hereby waives any and all claims and
causes of action now or hereafter arising against the Purchaser, its Affiliates
or any of their directors, officers, employees, agents or representatives based
upon or relating to any alleged non-disclosure of Excluded Information or the
disclosure of the Provided Information and further covenants not to assert any
claims against or to sue the Purchaser, its Affiliates or any of their
directors, officers, employees, agents or representatives for any loss, damage
or liability arising from or relating to the transactions contemplated by this
Agreement based upon or relating to any alleged non-disclosure of Excluded
Information or the disclosure of the Provided Information.

(g) BCC acknowledges and confirms that it is aware that the Purchaser is not
making any representation or warranty to the Seller, BCC or Mr. Biglari
whatsoever with respect to the business, condition (financial or otherwise),
properties, prospects, creditworthiness, status or affairs of the Purchaser, or
with respect to the value of the Purchased Shares. BCC acknowledges and confirms
that it is aware that the Stock Price has fluctuated since the Seller acquired
the Shares and is likely to continue to fluctuate after the date hereof,
including possible material increases to the Stock Price.

(h) Other than the Purchased Shares, neither BCC nor any of its Affiliates
beneficially owns any shares of capital stock of the Purchaser.

(i) Except for the representations and warranties contained in this Agreement,
neither BCC nor any other person on behalf of BCC makes any other express or
implied representation or warranty with respect to BCC.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Seller, BCC and Mr. Biglari,
as of the date hereof, as follows:

Section 3.1 Existence and Power.

(a) The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the state of Delaware. The Purchaser has the power,
authority and capacity to execute and deliver this Agreement, to perform the
Purchaser’s obligations hereunder and to consummate the transactions
contemplated hereby.

 

7



--------------------------------------------------------------------------------

(b) The execution and delivery of this Agreement by the Purchaser and the
consummation by the Purchaser of the transactions contemplated hereby (i) do not
require Purchaser to obtain any consent, approval, authorization, order,
registration or qualification of or make any filing with any Governmental
Authority; and (ii) except as would not have a material adverse effect on the
ability of the Purchaser to consummate the transactions contemplated by this
Agreement on the terms set forth herein, do not and will not constitute or
result in a breach, violation or default under (A) any statute, law, ordinance,
decree, order, injunction, rule, directive, judgment or regulation of any
Governmental Authority applicable to the Purchaser or (B) the terms of any
agreements binding upon the Purchaser.

Section 3.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Purchaser and constitutes a legal, valid
and binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally and by general principles of equity. The
Purchaser has duly taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby.

Section 3.3 No Other Representations or Warranties. Except for the
representations and warranties contained in this Agreement, neither the
Purchaser nor any other person on behalf of the Purchaser makes any other
express or implied representation or warranty with respect to the Purchaser or
with respect to any other information provided by or on behalf of the Purchaser.

ARTICLE IV

COVENANTS AND RELEASE

Section 4.1 Standstill. Each of the Seller, BCC and Mr. Biglari agrees that,
during the period beginning on the date hereof and ending on the fourth
(4th) anniversary of the date hereof (the “Restricted Period”), it or he will
not, and it or he will cause each of such person’s Affiliates (as defined in
Rule 12b-2 (“Rule 12b-2”) promulgated by the Securities and Exchange Commission
(the “SEC”) under the Exchange Act), including, without limitation, agents or
other persons acting on its or his behalf not to, and will use commercially
reasonable efforts to cause its or his respective Associates (as defined in Rule
12b-2) not to:

(a) acquire, offer or propose to acquire or agree to acquire, directly or
indirectly, by purchase or otherwise, beneficial ownership of any (i) interests
in any of the Purchaser’s indebtedness or (ii) capital stock of the Purchaser;

(b) induce or encourage any person to submit any shareholder proposal (pursuant
to Rule 14a-8 promulgated by the SEC under the Exchange Act or otherwise) or any
notice of nomination or other business for consideration at a meeting of the
shareholders of the Purchaser;

 

8



--------------------------------------------------------------------------------

(c) advise, encourage or influence any person with respect to voting any shares
of capital stock of the Purchaser with respect to any matter;

(d) seek to control or influence the governance or policies of the Purchaser;

(e) effect or seek to effect (including, without limitation, by entering into
any discussions, negotiations, agreements or understandings with any third
person), offer or propose (whether publicly or otherwise) to effect, or cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose (whether publicly or otherwise) to effect or participate
in (i) any acquisition of any material assets or businesses of the Purchaser or
any of its subsidiaries, (ii) any tender offer or exchange offer, merger,
acquisition or other business combination involving the Purchaser or any of its
subsidiaries or (iii) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Purchaser or
any of its subsidiaries;

(f) make any request, submit any proposal or disclose any intent to seek or
obtain any waiver, consent under, or any amendment of, any provision of this
Agreement other than through non-public communications with the Purchaser that
would not be reasonably determined to trigger public disclosure obligations for
any Party or any Affiliate of any Party;

(g) enter into any arrangements, understandings or agreements (whether written
or oral) with, or advise, finance, assist or encourage, any other person for the
purpose of engaging, or offering or proposing to engage, in any of the
foregoing; or

(h) take or cause or induce others to take any action inconsistent with any of
the foregoing.

Section 4.2 Mutual Non-Disparagement. Subject to applicable law, during the
Restricted Period, none of the Parties shall, and each of the Parties shall
cause its Affiliates (and shall use commercially reasonable efforts to cause its
Associates) not to, directly or indirectly make or issue or cause to be made or
issued any public disclosure, announcement or statement (including, without
limitation, the filing of any document or report or the making of any other
disclosure with the SEC or any other Governmental Authority, unless required by
law or legal process, or any disclosure to any journalist, member of the media
or securities analyst) concerning any other Party (including, without
limitation, the business, reputation, products or services of such other Party)
or any of its Affiliates, or any of its past or then-current directors,
officers, employees, agents or representatives (collectively,
“Representatives”), in each case relating to such other Party’s (or its
Affiliate’s or Representative’s) employment with, service to, or other
relationship with the Purchaser, that disparages, or would be reasonably
expected to disparage, such other Party (or the business, reputation, products
or services of such other Party), its Affiliates or Representatives. For
avoidance of doubt, the obligations of the Parties under this Section 4.2 shall
not apply to any disclosure, announcement or statement to the extent such
disclosure, announcement or statement solely concerns any individual’s
employment with, service to, or other relationship with any entity other than
the Purchaser or any of its subsidiaries.

Section 4.3 Mutual Release. Effective as of the date hereof, each Party, on
behalf of itself, himself and its Affiliates, successors, assigns, heirs and
beneficiaries and, to the

 

9



--------------------------------------------------------------------------------

extent acting in a representative capacity of any such person, such person’s
creditors, representatives, agents and attorneys (as applicable, collectively,
the “Releasing Parties”), hereby fully and finally releases, acquits and forever
discharges each other Party, its Affiliates and each of its past or current
directors, officers, employees, agents or representatives (as applicable,
collectively, the “Released Parties”), from any and all actions, causes of
action, suits, debts, accounts, bonds, bills, covenants, contracts,
controversies, claims, counterclaims, demands, liabilities, obligations,
damages, costs, expenses, compensation and other relief of every kind and nature
whatsoever, at law or in equity, whether known or unknown, in each case, which
exist as of the date hereof, which such Releasing Parties, or any of them, had,
has or may have directly arising out of, connected with or related to the
Seller’s investment in the Purchaser (“Claims”); provided, however, that nothing
in this Section 4.3 shall be construed to release, acquit or discharge any
Claims or rights that any of the Releasing Parties had, have or may have
pursuant to this Agreement (the “Release”). If any Claim is not subject to the
Release, to the extent permitted by law, each Party waives, and will cause the
applicable Releasing Parties to waive, any right or ability to be a class or
collective action representative or to otherwise participate in any putative or
certified class, collective or multi-party action or proceeding based on such a
Claim in which any other Party or any of the other applicable Released Parties
is a party. Each Party acknowledges that the consideration payable pursuant to
this Agreement provides good and sufficient consideration for every promise,
duty, release, obligation, agreement and right contained in the Release and this
Agreement. Each Party agrees that it will not, and will cause the applicable
Releasing Parties not to, institute any litigation, lawsuit, claim or action
against any applicable Released Party with respect to any and all Claims
released in this Agreement. Each Party hereby represents and warrants that it
has access to adequate information regarding the terms of the Release, the scope
and effect of the releases set forth herein and all other matters encompassed by
the Release to make an informed and knowledgeable decision with regard to
entering into the Release and has not relied on the applicable Released Parties
in deciding to enter into the Release and has instead made its own independent
analysis and decision to enter into the Release.

Section 4.4 Withdrawal of Section 220 Request. The Seller hereby withdraws its
request dated June 7, 2016 pursuant to Section 220 of the Delaware General
Corporation Law to inspect certain records and documents of the Purchaser and
neither the Purchaser nor any of its directors, officers, employees, agents or
representatives shall be obligated to respond to such request.

ARTICLE V

MISCELLANEOUS PROVISIONS

Section 5.1 Termination. This Agreement may be terminated by written consent of
each of the Parties. If this Agreement is terminated in accordance with this
Section 5.1, this Agreement shall be of no further force and effect, without any
liability on the part of any Party, except for Sections 5.3 through 5.9 and 5.12
through 5.17, which shall survive the termination of this Agreement. Nothing
herein shall relieve any Party of liability for a breach of any representation,
warranty, agreement, covenant or other provision of this Agreement prior to the
date of termination.

 

10



--------------------------------------------------------------------------------

Section 5.2 Public Announcements. Promptly after the date hereof (and, in any
event, within the applicable period required under the Exchange Act), (i) the
Seller, Mr. Biglari and BCC shall file with the SEC an amendment to that certain
Schedule 13D of each of the Seller, Mr. Biglari and BCC last amended on June 9,
2016, subject to the prior opportunity of the Purchaser to review and comment
thereon and (ii) the Purchaser shall file with the SEC a Form 8-K, subject to
the prior opportunity of the Seller, Mr. Biglari and BCC to review and comment
thereon. Until the end of the Restricted Period, except with respect to
disclosures that are consistent in all material respects with prior disclosures
made in compliance with this Section 5.2, and to the extent permitted under
applicable law, each Party shall consult with the other Parties before issuing,
and give the other Parties the opportunity to review and comment upon, any press
release or other public statement with respect to this Agreement or the
transactions contemplated by this Agreement.

Section 5.3 Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given (i) upon personal delivery to the
Party to be notified, (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day or
(iii) one business day after deposit with a nationally recognized overnight
courier, specifying next-day delivery, with written verification of receipt. All
communications shall be sent to the addresses set forth below or such other
address or facsimile number as a Party may from time to time specify by notice
to the other Parties.

If to the Purchaser, to:

Air T, Inc.

Attention: Candice Otey, Chief Financial Officer

3524 Airport Road

Maiden, North Carolina 28650

with a copy (which shall not constitute notice) to:

Drinker Biddle & Reath LLP

One Logan Square, Suite 2000

Philadelphia, PA 19103

Attention: Robert C. Juelke

Fax: (215) 988-2757

If to the Seller, BCC or Mr. Biglari, to:

Sardar Biglari

Biglari Capital Corp.

17802 IH 10 West, Suite 400

San Antonio, Texas 78257

Facsimile: (210) 344-3411

 

11



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Attention: Steve Wolosky

Facsimile: (212) 451-2222

Section 5.4 Entire Agreement. This Agreement and the other documents and
agreements executed in connection with the transactions contemplated hereby
embody the entire agreement and understanding of the Parties with respect to the
subject matter hereof and supersede all prior written and contemporaneous oral
agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the Parties or any
of their agents, representatives or affiliates relative to such subject matter,
including any term sheets, emails or draft documents.

Section 5.5 Assignment; Binding Agreement. No Party may assign this Agreement or
any of its rights and obligations hereunder without the prior written consent of
the other Parties. This Agreement and the various rights and obligations arising
hereunder shall inure to the benefit of and be binding upon the Parties and
their respective successors and assigns.

Section 5.6 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereupon delivered by facsimile or other electronic means shall be deemed for
all purposes as constituting good and valid execution and delivery of this
Agreement by such Party.

Section 5.7 Governing Law; Trial by Jury. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Delaware
without regard to principles of conflicts of laws. Each Party waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any action, suit or proceeding arising out of or relating to
this Agreement or any transaction contemplated hereby.

Section 5.8 No Third Party Beneficiaries or Other Rights. Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.

Section 5.9 Amendment; Waiver. This Agreement and its terms may not be changed,
amended, waived, terminated, augmented, rescinded or discharged, in whole or in
part, except by a writing executed by each of the Parties.

Section 5.10 No Brokers. No Party has engaged any third party as broker or
finder or incurred or become obligated to pay any broker’s, commission or
finder’s fee in connection with the transactions contemplated by this Agreement.

 

12



--------------------------------------------------------------------------------

Section 5.11 Further Assurances. Each Party hereby agrees to execute and
deliver, or cause to be executed and delivered, such other documents,
instruments and agreements, and take such other actions consistent with the
terms of this Agreement as may be reasonably necessary in order to accomplish
the transactions contemplated by this Agreement.

Section 5.12 Costs and Expenses. Each Party shall each pay its own costs and
expenses, including any commission or finder’s fee to any broker or finder,
incurred in connection with the negotiation, drafting, execution and performance
of this Agreement.

Section 5.13 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, the court making such holding is expressly authorized to modify
such invalid, illegal or unenforceable provision in lieu of severing such
provision from this Agreement in its entirety, whether by rewriting such
provision, deleting any or all of such provision, adding additional language to
this Agreement or by making any other modifications as it deems warranted to
carry out the intent and agreement of the Parties as embodied in this Agreement
to the maximum extent permitted by law. Should any provision of this Agreement
be held by a court of competent jurisdiction to be valid, legal or enforceable
only if modified, or if any portion of this Agreement shall be held as invalid,
illegal or unenforceable and thus stricken, such holding shall not affect the
validity of the remainder of this Agreement, the balance of which shall continue
to be binding on the Parties with any such modification to become a part hereof
and treated as though originally set forth in this Agreement.

Section 5.14 Headings. The article and section headings herein are for
convenience of reference only, do not constitute part of this Agreement and will
not be deemed to limit or otherwise affect any of the provisions hereof.

Section 5.15 Construction. The definitions given for terms in this Agreement
shall apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any term shall include the corresponding
masculine, feminine and neuter forms. The word “including” shall be deemed to be
followed by the phrase “without limitation”. All references to “$” are to the
lawful currency of the United States of America. The words “this Agreement”,
“hereof”, “hereunder”, “herein”, “hereby” or words of similar import shall refer
to this Agreement as a whole and not to a particular section, subsection, clause
or other subdivision of this Agreement, unless the context otherwise requires.

Section 5.16 Specific Performance. The Parties acknowledge and agree that a
Party could not be made whole by monetary damages in the event that any of the
provisions of this Agreement are not performed by the other Party in accordance
with their specific terms or are otherwise breached. Accordingly, the Parties
agree that, in any such event, the Parties shall be entitled to seek an
injunction or injunctions to specifically enforce the terms and provisions
hereof in an action instituted in any court of the State of Delaware having
subject matter jurisdiction in respect thereof, and the Parties further hereby
agree to waive any requirement for the securing or posting of a bond in
connection with the obtaining of such injunctive or other equitable relief.

 

13



--------------------------------------------------------------------------------

Section 5.17 Survival. The representations and warranties contained in this
Agreement shall survive without expiration.

[Signature pages follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

AIR T, INC. By:  

/s/ Candice Otey

Name:   Candice Otey Title:   Chief Financial Officer THE LION FUND II, L.P. By:
Biglari Capital Corp., its general partner By:  

/s/ Sardar Biglari

Name:   Sardar Biglari Title:   Chairman and Chief Executive Officer BIGLARI
CAPITAL CORP. By:  

/s/ Sardar Biglari

Name:   Sardar Biglari Title:   Chairman and Chief Executive Officer

/s/ Sardar Biglari

Sardar Biglari

[Signature Page to SPA]